Citation Nr: 0334042	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  99-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for right (major) upper 
extremity weakness, currently rated as 70 percent disabling.

2. Entitlement to an increased rating for left upper 
extremity weakness, currently rated as 60 percent disabling.

3. Entitlement to an initial disability evaluation in excess 
of 10 percent for episodic bowel incontinence.

4. Entitlement to special monthly compensation (SMC) for loss 
of use of the right upper extremity.

5. Entitlement to SMC for loss of use of the left upper 
extremity.

6. Entitlement to SMC for loss of anal sphincter control 
(claimed as loss of use of bowel control).

7.  Entitlement to a higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1) (West 
2002).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active service from March 1966 to April 
1978.

This appeal is from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. The RO denied or granted less 
than the maximum benefit in each of the claims identified 
above.

In June 2001, the Board of Veterans' Appeals (Board) remanded 
the claims for additional development.  At that time, the 
Board restated issue seven in an effort to better indicate 
its comprehensive scope as it applies to multiple 
manifestations of multiple sclerosis.


FINDINGS OF FACT

1.  The veteran does not manifest complete paralysis of the 
left upper extremity.  

2.  The veteran does not manifest complete paralysis of the 
right upper extremity.  

3.  The veteran's impairment of sphincter control is 
productive of excessive leakage and fairly frequent 
involuntary bowel movements, but there is not complete loss 
of sphincter control.  

4.  The veteran does not have loss of use of the left upper 
extremity.  

5.  The veteran does not have loss of use of the right upper 
extremity.  

6.  The veteran does not have loss of use of the anal 
sphincter.  

7.  Uncontroverted medical evidence shows that the veteran is 
paralyzed in his lower extremities and is in need of regular 
aid and attendance due to the underlying pathology of 
service-connected multiple sclerosis at the (r)(1) level.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for right (major) upper extremity weakness have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic Code 8513 
(2003).  

2.  The criteria for an evaluation in excess of 60 percent 
for left upper extremity weakness have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1-4.14,  4.124a, Diagnostic Code 
8513 (2003).  

3.  The criteria for an initial evaluation of 60 percent, but 
no more, for episodic bowel incontinence have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 7332 (2003).  

4.  The criteria for a higher rate of special monthly 
compensation by reason of loss of use of the right upper 
extremity have not been met.  38 U.S.C.A. 
§§ 1114(m)(n)(o)(p)(r)(1) (West 2002); 38 C.F.R. §§ 3.159, 
3.350, 3.352 (2003)..

5.  The criteria for a higher rate of special monthly 
compensation by reason of loss of use of the left upper 
extremity have not been met.  38 U.S.C.A. 
§§ 1114(m)(n)(o)(p)(r)(1) (West 2002); 38 C.F.R. §§ 3.159, 
3.350, 3.352 (2003). 

6.  The criteria for a higher rate of special monthly 
compensation by reason of loss of anal sphincter control 
(claimed as loss of use of bowel control) have not been met.  
38 U.S.C.A. §§ 1114(m)(n)(o)(p)(r)(1) (West 2002); 38 C.F.R. 
§§ 3.159, 3.350, 3.352 (2003).

7.  The criteria for the higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(1) have 
been met.  38 U.S.C.A. §§ 1114(m)(n)(o)(p)(r)(1) (West 2002); 
38 C.F.R. §§ 3.159, 3.350(d)(e)(3)(4), 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in a letter furnished to the appellant and his representative 
in August 2001.  He was also provided a Supplemental 
Statement of the Case (SSOC) in April 2003 which reviewed the 
entirety of the evidence.  Moreover, he was provided with the 
pertinent criteria for his increased ratings and special 
monthly compensation in the original Statement of the Case 
issued in September 1999.  The veteran has not indicated that 
additional medical records exist relevant to his claims on 
appeal.  It appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claim on appeal, and 
is aware, as well, of the responsibilities that both he and 
VA share with respect to the development of the claim.  The 
VCAA-notice letter combined with the SSOC informed him what 
evidence and information VA had and what VA would be 
obtaining relative to his claims for increased ratings and 
SMC, and explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, no outstanding records 
have been identified.  VA treatment records have been 
requested.  The veteran was informed of this fact.  The duty 
to assist also includes, when appropriate, the duty to 
conduct a medical examination of the claimant.  In this case, 
the RO provided the appellant VA compensation examinations in 
November and July 2002 in connection with the development and 
adjudication of the claims on appeal.  

Finally, the Board notes that the VCAA notification letter 
sent to the appellant, in conjunction with the statement of 
the case and the supplemental statement of the case, 
essentially complied with the recent holding of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), wherein the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1), which provides up to 
a year to respond.  Moreover, even if the August 2001 VCAA 
letter did not expressly notify the appellant that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b), any such error in the 
letters was harmless and did not affect his substantive 
rights.  That is so because more than one year has passed 
since the letter was sent, so the appellant's case was not 
decided before the one-year period expired, and he had more 
than ample time to submit additional evidence.  The documents 
collectively provided pertinent law and addressed all 
evidence presented in the claim.  It is clear that the 
claimant has nothing further to submit, and adjudication of 
his claim can proceed.  Further delay of the appellate review 
of this case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Increased ratings

1.  Factual Background

As noted in the Board of Veterans' June 2001 remand, the 
veteran's assertions regarding the upper extremities provide 
insight into the interrelationships among the issues of 
increased ratings and SMC.  Essentially the same facts are 
alleged to justify higher schedular ratings for disability of 
the arms and SMC both for loss of use of the arms and for 
inability to attend to certain activities of daily living as 
they relate to the need for aid and attendance.  The veteran 
argues that the combined effect of loss of strength with 
severe intention tremors and spasticity is comparable to 
complete paralysis and loss of use.  The December 1998 VA 
examiner noted the veteran operated a motor vehicle with hand 
controls and that he operated a motorized wheelchair, 
although the examiner did not state explicitly that the 
veteran did so with his upper extremities.  A March 1998 
outpatient record noted that the veteran swam several miles 
each week.  Other outpatient records of December 1997 
assessed the veteran's performance of activities of daily 
living.  Still other outpatient records refer to 
exacerbations of multiple sclerosis, which the December 1998 
examiner described as apparently following an exacerbating 
progressive course.  

Similarly, regarding the anal sphincter, the veteran urges 
that he has loss of control warranting a 100 percent rating 
and supporting a higher level of SMC.  

Pursuant to the Board's remand, VA outpatient treatment 
records dated from 1994 to the present have been associated 
with the record.  These show considerable treatment and care 
for the manifestations of multiple sclerosis.  Loss of use of 
the upper extremities and anal sphincter problems were 
clearly indicated to be related to multiple sclerosis.  The 
veteran was noted to have considerable lower extremity 
problems.  He is in a wheelchair and he can take a couple of 
shuffling steps with the help of assistive devices or 
support.  

In order to clarify the degree of impairment presented by the 
issues on appeal, and to determine the overall impact on 
activities of daily living, the Board ordered examination in 
July 2001.  Pursuant to the Board's remand, the veteran 
underwent examinations for evaluation of the degree of 
disability of the service-connected upper extremities and 
anal sphincter in July 2002.  

Examination for housebound status or permanent need for 
regular aid and attendance was conducted in July 2002.  At 
that time, the examiner noted that the veteran had 
paraplegia, loss of sensation involving all four extremities, 
loss of bowel and bladder control, impotence, tremor, and 
optic atrophy with visual loss.  He was currently treated 
with Avonex injections.  His multiple sclerosis had a history 
of exacerbations and a secondary progressive course.  He was 
wheelchair bound and he lived at home with his wife.  He had 
no use of his lower extremities, being only able to support 
his weight briefly because of the presence of spasticity.  He 
noted intermittent urinary incontinence.  He was noted to 
have weakness in the upper extremities and difficulty with 
fine motor tasks.  He was noted to be able to write a simple 
sentence, shave, feed himself and operate hand controls of a 
motor vehicle.  It was specifically noted that he did not 
have complete loss of use of the upper extremities.  

In describing the veteran's bowel problems, the examiner 
noted that about once a month the veteran had bowel 
incontinence lasting four days and rectal sphincter spasm.  
There would be constipation every 8 to 12 hours and 
uncontrollable liquid stools during the other time periods 
lasting about 15 to 20 minutes.  

Examination revealed no use of the lower extremities.  The 
upper extremities had about 60 percent normal strength.  He 
could lift both hands over his head.  He could write a short 
sentence.  The use of the upper extremities was further 
impaired by severe intention tremor bilaterally.  The 
impression was multiple sclerosis, loss of use and spasticity 
of lower extremities, significant impairment upper 
extremities with weakness, tremor, spasticity and sensory 
loss both upper extremities, without complete loss of use.  
Also noted was episodic bowel incontinence three to four days 
per month, secondary to multiple sclerosis.  This was not 
considered complete loss of anal sphincter control.  The 
examiner opined in an addendum dated in November 2002 that 
the veteran was in need of aid and attendance.  The examiner 
further quantified that the veteran required the 
administering of Avonex three times per week and other nurse 
care about four hours per day.  

2.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See VCAA; Gilbert v Derwinski, 1 Vet. App. 49, 
55-57 (1990). 

The veteran's claim for increased ratings for upper extremity 
weakness were received in August 1998.  Disability ratings 
had been in effect for those impairments since 1992.  
However, the August 1999 rating decision on appeal granted 
service connection for bowel incontinence and assigned a 10 
percent rating.  The United States Court of Appeals for 
Veterans Claims (Court) distinguished between an appeal of a 
decision denying a claim for an increased rating from an 
appeal resulting from a veteran's dissatisfaction with an 
initial rating assigned at the time of a grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
the latter event, the Court held that "staged" ratings 
could be assigned, in which separate ratings can be assigned 
for separate periods of time based on the facts found.  These 
criteria are applicable in the anal sphincter claim.

The veteran seeks an increased rating for his upper 
extremities.  These are currently rated as paralysis of the 
radicular group, with severe incomplete paralysis being rated 
as 70 percent for the major arm and 60 percent for the minor 
arm.  38 C.F.R. § 4.124, Diagnostic Code 8513.  A higher 
rating under this code is warranted when there is complete 
paralysis.  In cases of complete paralysis, a 90 percent 
rating is warranted for the major arm and an 80 percent 
rating is warranted for the minor arm.  Id.  

The record demonstrates that the veteran's upper extremities 
are not productive of complete paralysis.  Neither upper 
extremity has been noted to be completely paralyzed.  Rather, 
there is affirmative evidence that there is not complete loss 
of use and or paralysis as noted in the most recent VA 
examination.  The examiner clearly outlined the level of 
limitation, specifically noting that the veteran did not 
suffer loss of use of either upper extremity.  This is 
consistent with the rest of the record, which shows that the 
veteran in fact remains able to perform certain fine motor 
activities including driving his specially adapted automobile 
with hand held controls.  Although the Board finds that the 
impairment of the upper extremities is severe, consistent 
with the current 70 and 60 percent ratings according to the 
major and minor extremities, complete paralysis is not shown.  
The Board will adopt the opinion of the examiner in November 
2002 and find that there is not loss of use or complete 
paralysis of the upper extremities.  Thus, increased ratings 
for the left or right upper extremity is not warranted.  

As to the bowel control issue, the veteran seeks an increased 
rating for loss of bowel control due to multiple sclerosis.  
His current 10 percent rating is episodic bowel incontinence.  
See 38 C.F.R. § 4.114, Diagnostic Code 7332 (2003) (rectum 
and anus, 10 percent rating for impairment of sphincter 
control, constant slight or occasional moderate leakage).  
Higher ratings are warranted for occasional involuntary bowel 
movements necessitating the wearing of pads, which is rated 
at 30 percent, and excessive leakage and fairly frequent 
involuntary bowel movements, which is rated at 60 percent, 
and complete loss of sphincter control, which is rated at 100 
percent.  Id.  

The examination in July 2002 unequivocally finds that the 
veteran does not have total loss of sphincter control.  This 
finding is uncontroverted by the extensive treatment records.  
Nonetheless, the record, coupled with the examination report, 
does show that the veteran has more than occasional moderate 
leakage.  In fact, the Board finds the episodes described by 
the veteran and shown in the record to be analogous to fairly 
frequent involuntary bowel movements.  The veteran's reported 
history of monthly episodes lasting four days satisfy the 
criteria for a 60 percent rating.  However, as there is no 
evidence of complete loss of sphincter control, the criterion 
for a 100 percent schedular rating for impairment of anal 
sphincter is not shown.  

Review of the record reveals that the RO has considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2003).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).



B.  SMC

Procedural background

In addition to increased ratings for loss of bowel function 
and the upper extremities, the veteran seeks SMC for those 
conditions.  He also seeks SMC at the highest possible level 
based on his multiple sclerosis and the need for regular aid 
and attendance.  The August 1999 rating decision denied 
service connection for SMC based on entitlement to a maximum 
level of compensation under 38 U.S.C. § 1114(o) or (p) 
together with need for aid and attendance or a higher level 
of care.  See 38 U.S.C.A. § 1114(r) (West 2002) (providing 
the rate of compensation when veteran is entitled to maximum 
rate under § 1114(o) or (p) and is in need of aid and 
attendance or aid and attendance at the higher level).  

Criteria

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(n) is payable for anatomical loss or loss of use of 
both arms at a level, or with complications, preventing 
natural elbow action with a prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
suitable prosthetic appliance, anatomical loss of one arm so 
near the shoulder as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to prevent use of a prosthetic 
appliance; or anatomical loss of both eyes or blindness 
without light perception in both eyes.  Amputation is a 
prerequisite except for loss of use of both arms and 
blindness with light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent apart from any consideration of individual 
unemployability will afford entitlement to the next higher 
statutory rate under 38 U.S.C.A. § 1114, or if already 
entitled to an intermediate rate to the next higher 
intermediate rate, but in the event higher than the rate for 
(o).  In the application of this subparagraph, the single 
paramount disability independently ratable at 50 percent must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (a) or the 
intermediate rate provisions.  38 C.F.R. § 1114(p); 38 C.F.R. 
§ 3.350(f)(3).

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who has suffered 
loss or loss of use of two extremities is being considered 
for the maximum rate on account of helplessness, requiring 
regular aid and attendance, the latter must be based on need 
resulting from pathology other than that of the extremities.  
Under no circumstances will the combination of "being 
permanently bedridden" and "being so helpless as to require 
regular aid and attendance" without separate and distinct 
anatomical loss, or loss of use, of two extremities, or 
blindness, be taken as entitlement to the maximum benefit.  
The fact, however, that two separate and distinct entitling 
disabilities such as anatomical loss or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis will not 
preclude maximum entitlement.  Maximum rate, as a result of 
including helplessness as one of the entitling multiple 
disabilities, is intended to cover, in addition to obvious 
losses and blindness, conditions such as loss of use of two 
extremities with absolute deafness and nearly total blindness 
or with severe multiple injuries producing total disability 
outside the useless extremities, these conditions being 
construed as loss of use of two extremities and helplessness.  
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(3)(4).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200 or less or being permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance or permanently 
bedridden are contained in § 3.352(a).  Where possible, 
determinations should be on the basis of permanently 
bedridden rather than for need for aid and attendance (except 
where 38 U.S.C.A. § 1114(r) is involved) to avoid reduction 
during hospitalization where aid and attendance is provided 
in kind.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for any of the following conditions: 
Anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; Conditions entitling 
to two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n); 
Bilateral deafness rated at 60 percent or more disabling (and 
the hearing impairment in either one or both ears is service-
connected) in combination with service-connected blindness 
with bilateral visual acuity 5/200 or less; service-connected 
total deafness in one ear or bilateral deafness rated at 40 
percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination 
with service-connected blindness of both eyes having only 
light perception or less.

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
is met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures.  

Determinations must be based upon separate and distinct 
disabilities.  This requires, for example, that where a 
veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.

If the loss or loss of use of two extremities or being 
permanently bedridden leaves the person helpless, increase is 
not in order on account of this helplessness.  Under no 
circumstances will the combination of "being permanently 
bedridden" and "being so helpless as to require regular aid 
and attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or blindness, be 
taken as entitling to the maximum benefit.  The fact, that 
two separate and distinct entitling disabilities, such as 
anatomical loss, or loss of use of both hands and both feet, 
result from a common etiological agent, for example, one 
injury or rheumatoid arthritis, will not preclude maximum 
entitlement.

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, is intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of two extremities with absolute 
deafness and nearly total blindness or with severe multiple 
injuries producing total disability outside the useless 
extremities, these conditions being construed as loss of use 
of two extremities and helplessness.  An intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  38 U.S.C.A. § 1114(p).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114, but not above the (o) rate.  

In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determinations of this 
need is subject to the criteria of § 3.352.  

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or (p), or was based on an independent factual determination.  

A veteran in need of aid and attendance allowance is payable 
at a rate authorized by 38 U.S.C.A. § 1114(r)(1).

The amount of the additional allowance payable to a veteran 
in need of regular aid and allowance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. 
§ 1114(r)(2).  

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(r)(1).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the veteran.  See 38 C.F.R. §§ 3.102, 
3.139, 4.3 (2003).

Analysis

Higher Level Aid and Attendance

As the Board noted earlier, service connection has been 
granted for multiple sclerosis with associated symptoms.  A 
100 percent rating has been in effect since July 1992.  He is 
paralyzed and had no use of his lower extremities.  

Thus, the veteran has paralysis of lower extremities.  He 
urges he also has loss of anal and bladder sphincter control 
which would entitle him to the maximum rate under 38 U.S.C.A. 
§ 1114(o), through the combination of loss of use of both 
legs and helplessness.  The Board concludes that the 
requirement of loss of anal and bladder sphincter control is 
met functionally in this case even though incontinence has 
been overcome under a strict regimen of rehabilitation of 
bowel and bladder training and other auxiliary measures.  
This is based upon the findings noted in the last examination 
coupled with the veteran's reported history.  He does not 
have actual loss of use but, for the reasons that follow, the 
Board finds the condition does satisfy the criteria for the 
combination of loss of use of both legs and helplessness.  

The veteran is already in receipt of special monthly 
compensation by reason of loss of use of one leg at a level 
or with complications preventing natural knee action pursuant 
to the provisions of 38 U.S.C.A. § 1114(l), on account of 
loss of use of both feet and additional disabilities due to 
multiple sclerosis with bladder dysfunction, anxiety 
neurosis, weakness of both upper extremities, allergic 
rhinitis, traumatic arthritis of the cervical spine, rated at 
100 percent from July 1992 pursuant to the provisions of 
38 U.S.C.A. § 1114(p), loss of use of a creative organ under 
38 U.S.C.A. § 1114(k).  He also is entitled to special 
housing assistance due to total permanent disability due to 
loss of use of both lower extremities due to loss of use of 
both feet due to multiple sclerosis.  Entitlement to 
automobile adaptive equipment was also established.  

It is the veteran's contention that due to the daily need of 
supervision and assistance, as argued on written statements 
of record, the veteran has indeed established a factual need 
for the higher level aid and attendance provided by law on 
the basis of his helplessness.

The Board does not dispute, and the record is not to the 
contrary in this regard, that the veteran is very seriously 
as well as severely disabled due to his service-connected 
disabilities and primarily due to multiple sclerosis.  It is 
for this reason that he is rated as totally disabled due to 
his service-connected disabilities.  He has been noted to 
need aid and attendance by the most recent VA examiner.  The 
examiner clearly made this finding.  The Board finds thus 
that special monthly compensation on the basis of his need 
for the aid and attendance of another person to assist him in 
accomplishment of daily life processes and self-care on a 
regular basis is warranted.  

However, the record does not show that he has loss of use of 
either upper extremity or actual total loss of use of anal 
sphincter.  Thus, any other SMC he seeks based on loss of use 
of these functions is not warranted.  Neither the VA 
treatment records nor the VA examinations, nor any other 
documentation and correspondence of record, show that the 
veteran, due to his service-connected disabilities, is 
entitled to an increased rate of special monthly compensation 
based on any other pertinent criteria requisite for a grant 
of higher level aid and attendance benefits at this time.  
The Board's application of the pertinent governing criteria 
does not permit the assignment of a higher rate of special 
monthly compensation on the basis of the service-connected 
disabilities other than that for aid and attendance at the 
(r)(1) level, as the care indicated does not appear to be so 
constant that the veteran requires round the clock care.  The 
examination clearly shows he needs about four hours of care a 
day.  He does not meet the criteria for care that would be 
productive of the rate found at 38 C.F.R. § 1114(r)(2).  

The criteria requisite for special monthly compensation 
pursuant to the provisions of 38 C.F.R. § 3.352 remain the 
same whether entitlement has been established to basic aid 
and attendance under 38 U.S.C.A. § 1114(l), or higher level 
aid and attendance under 38 U.S.C.A. § 1114(r)(1).  The 
differentiating factor is the nature and extent of the 
service-connected disabilities rendering the veteran eligible 
for aid and attendance benefits.  This differentiating factor 
is established on a statutory basis.  As the Board noted 
earlier, there is no dispute that the veteran is very 
seriously and severely disabled.  However, he does not meet 
the statutory requirements for more than the (r)(1) rate.

The appellant is of course free to reopen the claim at a 
future date with presentation of new evidence which may serve 
to provide an adequate evidentiary basis upon which to 
predicate the assignment of a higher rate of special monthly 
compensation.

The veteran is entitled to SMC pursuant to the provisions of 
38 U.S.C.A. § 1114(r)(1).  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to a higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2).  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased rating for right (major) upper extremity 
weakness is denied.  

An increased rating for left upper extremity weakness is 
denied.  

A 60 percent rating for episodic bowel incontinence is 
granted, subject to the laws governing the award of monetary 
benefits.  

Entitlement to SMC based on loss of use of the left upper 
extremity is denied.  

Entitlement to SMC based on loss of use of the right upper 
extremity is denied.  

Entitlement to SMC based on actual loss of use of anal 
sphincter is denied.  

Entitlement to SMC at the maximum (R)(1) rate is granted, 
subject to the laws governing the award of monetary benefits.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



